1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   STEVEN WAYNE BONILLA,                               Case No.: 3:20-cv-00029-MMA-AGS
     CDCR #J-48500,
11
                                        Plaintiff,       ORDER DENYING MOTION TO
12                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            AS BARRED BY 28 U.S.C. § 1915(g);
13
14   UNKNOWN,                                            [Doc. No. 2]
15                                    Defendant.         DISMISSING CIVIL ACTION FOR
16                                                       FAILURE TO PAY FILING FEE
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
17
18
19         Plaintiff Steven Wayne Bonilla, proceeding pro se, and currently incarcerated at San
20   Quentin State Prison, has filed a civil action entitled “Notification pursuant to 18 U.S.C.
21   § 04,” in which he asks that this Court void his conviction in Alameda County Superior
22   Court Case No. H-12210-A.1 See Compl., Doc. No. 1.
23
24
     1
25    18 U.S.C. § 4 provides that “[w]hoever, having knowledge of the actual commission of a
     felony cognizable by a court of the United States, conceals and does not as soon as possible
26   make known the same to some judge or other person in civil or military authority under the
27   United States, shall be fined under this title or imprisoned not more than three years, or
     both.” But Plaintiff clearly may not employ a civil action as the means of bringing federal
28   criminal charges against anyone. See Greenlaw v. United States, 554 U.S. 237, 246 (2008)
                                                     1
                                                                            3:20-cv-00029-MMA-AGS
1          Bonilla did not prepay the filing fee required to commence a civil action; instead, he
2    has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
3    See Doc. No. 2.
4    I.    Motion to Proceed IFP
5          A.     Standard of Review
6          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
7    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Haywood, however,
8    “face an additional hurdle.” Id.
9          In addition to requiring prisoners to “pay the full amount of a filing fee,” in
10   “monthly installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the
11   Prison Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege
12   to proceed IFP in cases where the prisoner:
13         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
14
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
15         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
16
17   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
18   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
19   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also
20   Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”)
21   (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may
22   entirely be barred from IFP status under the three strikes rule[.]”). The objective of the
23
24
25   (“‘[T]he Executive Branch has exclusive authority and absolute discretion to decide
     whether to prosecute a case.’”) quoting United States v. Nixon, 418 U.S. 683, 693 (1974));
26   Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006) (affirming dismissal of
27   claims brought under 18 U.S.C. §§ 241 and 242 “because these are criminal statutes that
     do not give rise to civil liability.”) (citing Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
28   Cir.1980)).
                                                    2
                                                                               3:20-cv-00029-MMA-AGS
1    PLRA is to further “the congressional goal of reducing frivolous prisoner litigation in
2    federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
3           “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
4    which were dismissed on the ground that they were frivolous, malicious, or failed to state
5    a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
6    district court styles such dismissal as a denial of the prisoner’s application to file the
7    action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
8    (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
9    strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
10   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
11   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
12   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
13          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
14   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
15   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
16   1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
17   allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
18   of filing.”).
19          B.       Discussion
20          As a required preliminary matter, the Court has reviewed Bonilla’s pleading, and
21   finds it does not contain any “plausible allegations” to suggest he “faced ‘imminent
22   danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055
23   (quoting 28 U.S.C. § 1915(g)). Instead, Bonilla claims he is being falsely imprisoned and
24   seeks to void his Alameda County Superior Court judgment based fraud and claims that
25   “all of the evidence [wa]s founded on a subpoena that was never admitted on the court
26   docket as an exhibit.” See Compl. at 1. Claims of false imprisonment are “not the sort of
27   serious physical injury contemplated by the in forma pauperis statute.” Langston v.
28   White, No. 2:19-CV-1168 DB P, 2019 WL 3326181, at *2 (E.D. Cal. July 3, 2019),
                                                    3
                                                                                3:20-cv-00029-MMA-AGS
1    report and recommendation adopted, No. 2:19-CV-1168-KJM-DBP, 2019 WL 3318529
2    (E.D. Cal. July 24, 2019) (citing Smith v. Baldwin, No. 18-cv-1503-NJR, 2018 WL
3    3993629, at *2 (S.D. Ill. Aug. 21, 2018); Berryhill v. Oklahoma, No. CIV-13-1370-W,
4    2014 WL 679111, at *2 (W.D. Okla. Jan. 30, 2014).
5          And while Defendants typically carry the initial burden to produce evidence
6    demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
7    some instances, the district court docket may be sufficient to show that a prior dismissal
8    satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
9    at 1120. That is true here.
10         Based on the dockets of many court proceedings available on PACER,2 this Court
11   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
12   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
13   that they were frivolous, malicious, or failed to state a claim upon which relief may be
14   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012)
15   (noting Plaintiff’s litigation history in the Northern District of California, including the
16   dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
17   which were dismissed “because the allegations in [his] complaints d[id] not state a claim
18   for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
19   prejudice and without leave to amend for failure to state a claim upon which relief may
20   be granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
21
22
     2
23    A court may take judicial notice of its own records, see Molus v. Swan, Civil Case No.
     3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United
24   States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros.
25   Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those
26   proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
27   Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States
     ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
28   1992).
                                                    4
                                                                               3:20-cv-00029-MMA-AGS
1    County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
2    0026; Bonilla v. Cullen, C 1200027; Bonilla v. California Supreme Court, C 12-0206.”);
3    id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
4    § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
5    (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at
6    6:23-7:19.)).
7          Accordingly, because Bonilla has, while incarcerated, accumulated far more than
8    three “strikes” permitted by § 1915(g), and he fails to make any plausible allegation that
9    he faced imminent danger of serious physical injury at the time he filed this case, he is
10   not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
11   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all
12   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
13   the legal system from continuing to abuse it while enjoying IFP status”); see also
14   Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed
15   IFP is itself a matter of privilege and not right.”).
16   II.   Conclusion and Orders
17         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
18   IFP (Doc. No. 2) as barred by 28 U.S.C. § 1915(g), DISMISSES this civil action based
19   on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. § 1914(a),
20   CERTIFIES that an IFP appeal from this Order would be frivolous pursuant to 28
21   U.S.C. § 1915(a)(3), and DIRECTS the Clerk of the Court to close the case.
22         IT IS SO ORDERED.
23   DATE: March 4, 2020                      _______________________________________
                                              HON. MICHAEL M. ANELLO
24
                                              United States District Judge
25
26
27
28
                                                     5
                                                                              3:20-cv-00029-MMA-AGS
